                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

                                                )
Nashville Community Bail Fund,                  )
                                                )
                Plaintiff,                      )
                                                )
        v.                                      )             Civil Action No. 3:20-cv-00103
                                                )
Hon. Howard Gentry, Criminal Court              )             Judge Aleta A. Trauger
Clerk; in his official capacity;                )
                                                )
                Defendant.                      )
                                                )
                                                )
                                                )
                                                )
                                                )


                             MOTION FOR ADMISSION PRO HAC VICE


        Pursuant to Rule 83.01(b) of the Local Rules of this Court, Thomas H. Castelli, a

member of the bar of this Court, hereby moves for the admission pro hac vice of Brandon

Buskey, American Civil Liberties Union Foundation, 125 Broad Street, New York, NY 10004,

212-284-7364, bbuskey@aclu.org, for the purposes of litigation in this Court as counsel for

plaintiffs.

        1.      Brandon Buskey does not reside in this district and does not maintain an office in

this district for the practice of law.

        2.      Brandon Buskey is a member in good standing of the United States Court of

 Appeals for the Fifth Circuit. A certificate of good standing and sworn statement regarding

 disciplinary and criminal proceedings are attached, and the filing fee in the amount of

 $100.00 will be tendered to the Clerk via the Court’s electronic payment system.



     Case 3:20-cv-00103 Document 5 Filed 02/05/20 Page 1 of 4 PageID #: 665
                                  Respectfully submitted,

                                  /s/ Thomas H. Castelli
                                  Thomas H. Castelli, BPR#024849
                                  Legal Director
                                  ACLU Foundation of Tennessee
                                  P.O. Box 120160
                                  Nashville, TN 37212
                                  Tel.: 615-320-7142
                                  tcastelli@aclu-tn.org




                                  2

Case 3:20-cv-00103 Document 5 Filed 02/05/20 Page 2 of 4 PageID #: 666
                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF TENNESSEE
                              NASHVILLE DIVISION

                                              )
Nashville Community Bail Fund,                )
                                              )
             Plaintiff,                       )
                                              )
      v.                                      )             Civil Action No. 3:20-cv-00103
                                              )
Hon. Howard Gentry, Criminal Court            )             Judge Aleta A. Trauger
Clerk; in his official capacity;              )
                                              )
             Defendant.                       )
                                              )
                                              )
                                              )
                                              )
                                              )

                          DECLARATION OF BRANDON BUSKEY

1.    I hereby certify that I am a member in good standing of the United States Court of

      Appeals for the Fifth Circuit. A true and correct copy of my Certificate of Good

      Standing is included with the motion for my admission pro hac vice.

2.    I also declare under penalty of perjury that I am not, nor have I ever been, the subject of

      disciplinary or criminal proceedings.

                                              s/ Brandon Buskey
                                              Brandon Buskey
                                              AMERICAN CIVIL LIBERTIES
                                              UNION FOUNDATION
                                              125 Broad Street
                                              New York, NY 10004
                                              (212) 284-7364
                                              bbuskey@aclu.org




                                                  3

     Case 3:20-cv-00103 Document 5 Filed 02/05/20 Page 3 of 4 PageID #: 667
                               CERTIFICATE OF SERVICE

       I, the undersigned, do hereby certify that a true and correct copy of the foregoing Motion

For Admission Pro Hac Vice will be served on counsel for Howard Gentry identified below

contemporaneously with the Summons and Complaint via hand delivery on the 6th day of

February 2020:

       Hon. Howard Gentry, Criminal Court Clerk
       c/o Bob Cooper, Director
       Metro-Nashville Government Department of Law
       Metro Courthouse, Suite 108
       P.O. Box 196300
       Nashville, TN 37219-6300



                                                                   /s/Thomas H. Castelli
                                                                   Thomas H. Castelli




                                                4

    Case 3:20-cv-00103 Document 5 Filed 02/05/20 Page 4 of 4 PageID #: 668
